Citation Nr: 1757189	
Decision Date: 12/11/17    Archive Date: 12/20/17

DOCKET NO.  10-26 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an initial disability rating in excess of 20 percent prior to December 10, 2010 for degenerative joint disease, facet joint arthritis, and spondylosis of the lumbar spine (lumbar spine disability).


REPRESENTATION

The Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Grace J. Suh, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1966 to February 1968, during the Vietnam Era.  For his service, he received the National Defense Service Medal. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California. 

In November 2012, the Veteran testified before the undersigned Veterans Law Judge at a Board videoconference hearing; a transcript has been associated with the claims file. 

In November 2016, the Board issued a decision, in pertinent part, denying the Veteran's claim for an initial disability rating in excess of 20 percent prior to December 10, 2010 for the lumbar spine disability.  He appealed that decision to the United States Court of Appeals for Veterans' Claims (Court).  By an October 2017 Order, the Court, pursuant to a Joint Motion for Partial Remand JMPR, vacated the Board's November 2016 decision in part and remanded the matter for further action consistent with the JMPR.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  The VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he is entitled to an initial disability rating in excess of 20 percent prior to December 10, 2010 for the lumbar spine disability.  See August 2009 Statement in Support of Claim; June 2010 VA Form 9; see generally November 2012 Board Hearing Transcript.

According to the JMPR, in rendering the November 2016 decision, the Board relied on inadequate VA examinations.  With respect to the April 2009 VA Examination Report, the JMPR concluded it was deficient for two reasons.  First, the VA examiner failed to address the Veteran's report of flare-ups.  Secondly, the VA examiner's findings were internally inconsistent.  Although initially the VA examiner indicated there was no evidence of pain on movement, upon repetitive use testing the VA examiner found pain in combination with lack of endurance caused "major functional impact."  The JMPR found the November 2009 VA Examination Report was internally inconsistent in this manner as well.

In light of the JMPR's directives to remand this matter for further clarification of the VA examination findings, the Board finds a remand is necessary.

Accordingly, the case is REMANDED for the following action:

1. Return the Veteran's claims file to the VA examiner who conducted the April and November 2009 examinations for an addendum opinion regarding the lumbar spine disability.  If the VA examiner is unavailable, the addendum opinion should be rendered by another appropriate medical professional.  The need for another clinical evaluation is left to the discretion of the medical professional offering the addendum opinion.

After reviewing the complete record between November 24, 2008 and December 10, 2010, the examiner should:

a. Reconcile the initial findings in the April and November 2009 VA Examination Reports that there was no evidence of pain on movement with the subsequent finding that there was evidence of pain upon repetitive use testing.

b. Describe the "major functional impact" caused by pain and lack of endurance following repetitive use testing noted in the April and November 2009 VA Examination Reports.

c. Describe all reports of flare-ups contained in the record, to include his report of flare-ups during the April and November 2009 VA examinations.  In doing so:

i. Identify whether there is any functional loss or limitation of motion based on his report.

ii. If there is any limitation of function based on his report, discuss its impact and severity.  If there is no limitation of functional, explain why.

iii. If there is any additional limitation of motion based on his report, provide an estimate, in degrees, of the limitation of motion.  If unable to provide an estimate or if there is no limitation of motion, explain why.

iv. If his report of flare-ups more appropriately describes a baseline of the severity of his lumbar spine disability, indicate the same and explain why.

v. If an opinion cannot be rendered without resorting to mere speculation, explain why.

2. Once the above request has been completed, to the extent possible, readjudicate the appeal.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2017).




